Exhibit 10.1

 
AMENDED AND RESTATED MERGER PARTNER
STOCKHOLDER AGREEMENT


THIS AMENDED AND RESTATED MERGER PARTNER STOCKHOLDER AGREEMENT (this
“Agreement”), dated as of May 27, 2011, is by and between Pernix Therapeutics
Holdings, Inc., a Maryland corporation (the “Company”), Pernix Therapeutics,
LLC, a Louisiana limited liability company and a wholly-owned subsidiary of the
Company (the “Pernix Subsidiary) and the undersigned stockholder (the
“Stockholder”) of the Company.
 
WHEREAS, the parties entered into that certain Merger Partner Stockholder
Agreement dated as of March 9, 2010 (the “Original Agreement”) that, among other
things, placed restrictions on the transfer of Company Shares (as defined below)
received by the Stockholder in connection with the reverse merger transaction on
March 9, 2010 (the “Merger”), which shares are indicated on the signature page
to this Agreement;
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company is filing a Form S-3 with the Securities and Exchange Commission (the
“SEC”) to register for resale up to 45% of the Company Shares (the “Form S-3”);
and
 
WHEREAS, in consideration of including up to 45% of the Company Shares in the
Form S-3, the parties hereto desire to amend and restate the Original Agreement
as follows.
 
NOW, THEREFORE, in consideration of the foregoing, intending to be legally
bound, the parties hereto hereby agree as follows:
 
1.  
Original Agreement.  The Original Agreement is hereby amended and restated in
its entirety by this Agreement, and the Original Agreement shall be of no
further force or effect.

 
2.  
Certain Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:

 
“Company Shares” means all shares of capital stock of Company acquired by
Stockholder in the Merger and owned, beneficially or of record, by Stockholder
as of the date hereof.
 
“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
contract with respect to such security, entering into or acquiring a futures or
forward contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits or risks of ownership.
 
“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof, the offer to make
such a sale, transfer, Constructive Sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Lock-Up with Respect to Company Shares.

 
a.  
Lock-Up Period.  Upon the time the Form S-3 is declared effective by the SEC
(the “Effective Time”), the Stockholder shall be able to freely Transfer up to
fifteen percent (15%) of the Company Shares held by such
Stockholder.  Thereafter, Stockholder shall not Transfer any Company Shares
except in accordance with the following provisions:

 
(i)  
on the first anniversary of the Effective Time, Stockholder shall be able to
freely Transfer an additional fifteen percent (15%) of the Company Shares held
by such Stockholder;

 
(ii)  
on the second anniversary of the Effective Time, Stockholder shall be able to
freely Transfer an additional fifteen percent (15%) of the Company Shares held
by such Stockholder; and

 
(iii)  
on the third anniversary of the Effective Time, Stockholder shall be able to
freely Transfer the remaining fifty-five percent (55%) of the Company Shares
held by such Stockholder.

 
b.  
Additional Restrictions.  The restrictions on Transfer set forth in this
Agreement shall be in addition to any restrictions on Transfer under any federal
and state securities laws.  Additionally, the restrictions set forth in this
Section 3 shall not apply to Transfers to any beneficiary of the Stockholder
pursuant to will, intestacy or other testamentary document or applicable laws of
descent in the event of the death of Stockholder, provided that Stockholder’s
heir or heirs thereof shall have executed and delivered a counterpart of this
Agreement.

 
c. 
Restrictions by Underwriters.  In addition to the restrictions on Transfer set
forth in this Agreement, the Stockholder agrees, if requested by the managing
underwriter or underwriters in a Company initiated underwritten offering (each,
a “Company Offering”), not to effect any public sale or distribution of any of
the Company Shares held by such Stockholder for a period of one hundred eighty
(180) days from the date of consummation of the Company Offering, or such
shorter period as may be requested by the managing underwriter or underwriters
in such Company Offering.

 
d.  
Right to Decline Transfer. Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent and registrar. Stockholder
also agrees and consents to the entry of stop transfer instructions with
Company’s transfer agent and registrar against the Transfer of Company Shares
held by such Stockholder except in compliance with the foregoing
restrictions.  In the case of any Company Shares for which Stockholder is the
beneficial but not the record holder, Stockholder agrees to cause the record
holder to comply with the foregoing provisions of this Section 3.

 
 
-2-

--------------------------------------------------------------------------------

 
4.  
Representations and Warranties of Stockholder. Stockholder hereby represents and
warrants to Company and the Pernix Subsidiary as follows:

 
a.  
(i) Stockholder is the beneficial or record owner of the shares of capital stock
of Company indicated on the signature page of this Agreement free and clear of
any and all pledges, liens, security interests, mortgage, claims, charges,
restrictions, options, title defects or encumbrances; (ii) Stockholder does not
beneficially own any securities of Company other than the shares of capital
stock set forth on the signature page of this Agreement; (iii) Stockholder has
full power and authority to make, enter into and carry out the terms of this
Agreement; and (iv) this Agreement has been duly and validly executed and
delivered by Stockholder and constitutes a valid and binding agreement of
Stockholder enforceable against Stockholder in accordance with its terms.
Stockholder agrees to notify Company promptly of any additional shares of
capital stock of Company of which Stockholder becomes the beneficial owner after
the date of this Agreement.

 
b.  
The execution and delivery of this Agreement and the performance by Stockholder
of his, her or its agreements and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which Stockholder is a party or by which Stockholder (or any of
his, her or its assets) is bound, except for any such breach, violation,
conflict or default which, individually or in the aggregate, would not impair or
adversely affect Stockholder’s ability to perform his obligations under this
Agreement or render inaccurate any of the representations made by Stockholder
herein.

 
c.  
Stockholder understands and acknowledges that Company is filing the Form S-3 in
reliance upon Stockholder’s execution and delivery of this Agreement and the
representations and warranties of Stockholder contained herein.

 
5.  
Termination. This Agreement shall remain in full force and effect following the
Effective Time for the time periods provided in Section 3.

 
6.  
Miscellaneous Provisions.

 
a.  
Amendments, Modifications and Waivers. This Agreement may not be amended or
modified except by an instrument in writing signed on behalf of each of the
parties hereto. Any agreement on the part of a party hereto to any waiver of any
term or condition hereof shall be valid only if set forth in a written
instrument signed on behalf of such party. Such waiver shall not be deemed to
apply to any term or condition other than that which is specified in such
waiver. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

 
b.  
Entire Agreement. This Agreement constitutes the entire agreement among the
parties to this Agreement and supersedes any prior understandings, agreements or
representations by or among the parties hereto, or any of them, written or oral,
with respect to the subject matter hereof.

 
 
-3-

--------------------------------------------------------------------------------

 
c.  
Governing Law. All matters arising out of or relating to this Agreement and the
transactions contemplated hereby (including without limitation its
interpretation, construction, performance and enforcement) shall be governed by
and construed in accordance with the internal laws of the State of Louisiana
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Louisiana or any other jurisdiction) that would cause
the application of laws of any jurisdictions other than those of the State of
Louisiana.

 
d.  
Submission to Jurisdiction. Each of the parties to this Agreement (i) consents
to submit itself to the exclusive personal jurisdiction of the State of
Louisiana in any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that all claims in respect of such action or proceeding may be heard and
determined in a court located in Louisiana, (iii) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any court and (iv) agrees not to bring any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement in any other jurisdiction. Each of the parties
hereto waives any defense of inconvenient forum to the maintenance of any action
or proceeding so brought and waives any bond, surety or other security that
might be required of any other party with respect thereto. Any party may make
service on another party by sending or delivering a copy of the process to the
party to be served at the address and in the manner provided for the giving of
notices in Section 6(l) hereof. Nothing in this Section 6(d), however, shall
affect the right of any party to serve legal process in any other manner
permitted by law.

 
e.  
WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 
f.  
Indemnification; Attorneys’ Fees. Stockholder agrees to defend, protect,
indemnify and hold harmless Company and the Pernix Subsidiary, and their
respective affiliates, parents, directors, officers, employees, representatives
and agents, and each of them, for, from and against any and all Losses (as
defined below), including third party claims, arising out of, caused by,
relating to, resulting from or in connection with, a breach by Stockholder of
the terms of this Agreement.  “Loss” means any liability, claim, demand, damage,
loss, fine, penalty, cause of action, suit or cost, of any kind or description,
including, but not limited to, judgments, liens, expenses (including, but not
limited to, court costs and attorneys’ fees) and amounts agreed upon in
settlement.

 
g.  
Assignment and Successors. No party may assign any of its rights or delegate any
of its performance obligations under this Agreement, in whole or in part, by
operation of law or otherwise without the prior written consent of the other
parties.  Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns. Any purported assignment of
rights or delegation of performance obligations in violation of this Section
6(g) shall be null and void.

 
 
-4-

--------------------------------------------------------------------------------

 
h.  
No Third Party Beneficiaries. This Agreement is not intended, and shall not be
deemed, to confer any rights or remedies upon any person other than the parties
hereto and their respective successors and permitted assigns, or to otherwise
create any third-party beneficiary hereto, except that the Transfer restrictions
set forth in Section 3 shall be for the benefit of any managing underwriter or
underwriters in a Company Offering.

 
i.  
Cooperation. Stockholder agrees to cooperate fully with Company and the Pernix
Subsidiary and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by Company and the Pernix Subsidiary to evidence or reflect the
transactions contemplated by this Agreement and to carry out the intent and
purpose of this Agreement.

 
j.  
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 
k.  
Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Company and the Pernix Subsidiary shall be irreparably harmed and that there
shall be no adequate remedy at law for a violation of any of the covenants or
agreements of Stockholder set forth in this Agreement. Stockholder accordingly
agrees that, in addition to any other remedies that may be available to Company
and the Pernix Subsidiary upon any such violation, Company and the Pernix
Subsidiary shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to
Company and the Pernix Subsidiary at law or in equity without posting any bond
or other undertaking.

 
 
-5-

--------------------------------------------------------------------------------

 
l.  
Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly delivered (i) four business days after being sent by
registered or certified mail, return receipt requested, postage prepaid, or
(ii) one business day after being sent for next business day delivery, fees
prepaid, via a reputable nationwide overnight courier service, in each case to
the intended recipient as follows: (A) if to Company or the Pernix Subsidiary,
to 10003 Woodloch Forest Drive, The Woodlands, Texas  77380, and (B) if to
Stockholder, to Stockholder’s address shown below Stockholder’s signature on the
signature page hereof.

 
m.  
Counterparts and Signature. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. The exchange of copies of this Agreement of
amendments thereto and of signature pages by facsimile transmission or by email
transmission in portable document format, or similar format, shall constitute
effective execution and delivery of such instrument(s) as to the parties and may
be used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or by email transmission in portable document
format, or similar format, shall be deemed to be their original signatures for
all purposes.

 
n.  
Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 
o.  
Legal Representation. The parties have participated jointly in the negotiation
and drafting of this Agreement.  No provision of this Agreement will be
interpreted for or against any party because his or its legal representative
drafted the provision.

 
(Signature page(s) follows)

 
 
 
-6-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.
 

    STOCKHOLDER:               Name:                       Address:   PERNIX
THERAPEUTICS HOLDINGS, INC.                      
Name:  Tracy S. Clifford
      Title:   Chief Financial Officer                 PERNIX THERAPEUTICS, LLC
                                 
Telephone:  (    )      -
  Name:  Tracy S. Clifford  
Facsimile:   (    )      -
  Title:    Chief Financial Officer of Manager   E-Mail Address:              
Shares Beneficially Owned by       Stockholder:               _________ Company
Shares  






                                                                           
-7-

 



